Citation Nr: 1303263	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD) with alcohol abuse.

2.  Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for lumbosacral strain with degenerative disk disease.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for residuals of eye surgery.

5.  Entitlement to service connection for migraines, to include as secondary to eye surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1990 and July 1994 to September 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for a right foot disorder, residuals of eye surgery, and migraines, to include as secondary to eye surgery are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In correspondence received on February 24, 2009, the Veteran submitted a claim for entitlement to service connection for PTSD.  

2.  No communication received prior to February 24, 2009, may be interpreted as an informal claim for entitlement to service connection for PTSD.

3.  A claim for service connection for residuals of a spine disorder was submitted in June 1991 and was denied in an April 1992 rating decision.  The Veteran appealed that decision and the Board denied her appeal in an October 1996 decision.  That decision is final.  

4.  An additional claim for a lumbar spine disorder was submitted in January 2006, and was denied in an April 2006 rating decision.  The Veteran did not submit a timely appeal and that decision is final.

5.  In correspondence received on February 24, 2009, the Veteran submitted an application to reopen a claim for entitlement to service connection for a spinal injury.  

6.  No communication received from the last final decision in April 2006 to February 24, 2009, may be interpreted as an informal claim of entitlement to service connection for a lumbar spine disorder.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to February 24, 2009, for the award of service connection posttraumatic stress disorder with alcohol abuse have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2012). 

2.  The criteria for an effective date prior to February 24, 2009, for the award of service connection for lumbosacral strain with degenerative disk disease have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with section 5103(a) notice concerning the effective date of a grant of service connection in a Dingess letter in March 2009.  Additionally, the purpose of § 5103(a) notice has been met when a claim for service connection is granted and an initial disability rating and effective date are assigned, because the claim has been substantiated.  As the Veteran's claims for service connection for a PTSD and degenerative disk disease were substantiated, the purpose of 38 U.S.C.A. § 5103(a) notice had been served.  See Dingess v. Nicholson, 19 Vet.App. 473 (2006).  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

II.  Earlier Effective Dates

The Veteran seeks entitlement to earlier effective dates for the grant of service connection for PTSD and lumbosacral strain with degenerative disk disease.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

The effective date of an evaluation and award of compensation received after final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(q)(2).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

A.  Entitlement to an Effective Date Earlier Than February 24, 2009, for the Grant of Service Connection for PTSD with Alcohol Abuse

The Veteran is seeking an effective date earlier than February 24, 2009 for the grant of service connection for PTSD with alcohol abuse.  She asserts that she exhibited symptoms of PTSD prior to this date, and had she known to file a claim earlier, she would have done so.

The Board notes the Veteran submitted a claim for PTSD in February 2009.  In a December 2009 rating decision, the RO granted service connection for PTSD with alcohol abuse, effective February 24, 2009.

In the present case, the Veteran separated from her final tour of active duty in September 1995.  She did not raise a claim for entitlement to service connection for PTSD within a year from discharge.  Rather, the Veteran first raised a service connection claim for PTSD in February 2009.  

Again, because the Veteran did not apply for service connection for PTSD within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

As indicated in the treatment records, the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed mood in May 1995.  The Veteran filed her claim in February 2009.  Therefore, the appropriate effective date is the date of receipt of the claim, since it was later than the date the entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board has also considered whether any evidence of record prior to February 24, 2009, could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for PTSD.  The Veteran testified in January 2012 that she experienced PTSD symptoms prior to her February 2009 claim, but at the time, she did not know she should file a claim.  While the Board is cognizant and sympathetic to the Veteran's arguments that she suffered from symptomatology related to PTSD prior to February 24, 2009, there are no references anywhere in the record that she submitted evidence of her psychiatric symptoms to serve as a claim for benefits.

In sum, the presently assigned effective date of February 24, 2009, is appropriate and there is no basis for an award of service connection for PTSD prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).  

B.  Entitlement to an Effective Date Earlier Than February 24, 2009, for the Grant of Service Connection for Lumbosacral Strain with Degenerative Disk Disease

The Veteran is seeking an effective date earlier than February 24, 2009 for the grant of service connection for lumbosacral strain with degenerative disk disease.  She asserts that she exhibited symptoms of a back disability prior to this date, and had she known to file a claim earlier, she would have done so.

The Board notes the Veteran submitted a claim for a back disorder in June 1991, which was denied in an April 1992 rating decision.  The Veteran completed a timely appeal and in an October 1996 Board decision, the appeal was denied.  The Veteran did not appeal the Board decision; therefore, the decision is final.  The Veteran again submitted a claim for a back disorder in January 2006, which was denied by the RO in April 2006.  The Veteran did not complete a timely appeal, and as such, the April 2006 rating decision denying a back disorder became final.  In February 2009, the Veteran submitted an application to reopen the claim for service connection for a back disorder.  In a December 2009 rating decision, the RO granted service connection for a lumbosacral strain with degenerative disk disease, effective February 24, 2009.

In the present case, the Veteran finally separated from active duty in September 1995.  The Veteran first raised a service connection claim for a back disorder in June 1991.  That claim was denied in an April 1992 rating decision, which became final when the BVA denied the appeal in October 1996, and an April 2006 rating decision also became final when the Veteran did not appeal.

Again, because the Veteran did not appeal the previous denials, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of the application to reopen the claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

After the April 2006 rating decision, the Veteran then submitted a claim in February 2009, which was granted in December 2009.  As indicated in the treatment records, the Veteran has had chronic back pain since service.  Therefore, the appropriate effective date is the date of the receipt of the application to reopen the the claim, since it was later than the date entitlement arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board notes that while the Veteran has disagreed with the effective date assigned for the grant of service connection for a lumbar disorder, she has not filed a motion for revision on the basis of clear and unmistakable error (CUE) with regard to the April 1992 rating decision which denied service connection, the December 1994 Board decision, or the April 2006 rating decision. As no CUE has been alleged in the unappealed prior rating decisions and Board decision, these decisions are final and the date of claim for the grant of service connection necessarily must be after the date of the last such decision, in April 2006.  See 38 C.F.R. §§ 3.105, 3.400.

The Board has also considered whether any evidence of record prior to February 24, 2009, could serve as an informal claim or a date entitlement arose, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  It is noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a back claim.  While the Board is cognizant and sympathetic to the Veteran's arguments that she suffered from symptomatology related to her back disorder prior to February 24, 2009, there were no hospitalizations or report of examinations submitted as informal claims prior to that date.

In sum, the presently assigned effective date of February 24, 2009, is appropriate and there is no basis for an award of service connection for a lumbosacral strain with degenerative disk disease prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).  



ORDER

An effective date prior to February 24, 2009, for the grant of service connection for PTSD with alcohol abuse is denied.  

An effective date prior to February 24, 2009, for the grant of service connection for lumbosacral strain with degenerative disk disease is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a right foot disorder, entitlement to service connection for residuals of eye surgery, and entitlement to service connection for migraines, to include as secondary to eye surgery.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Board finds the duty to assist has not been met and further development is necessary before the Veteran's claims can be decided.  The Veteran has not yet been afforded VA examinations for her claimed residuals of eye surgery, migraines, and right foot disorder.  Service treatment records indicate treatment for a right foot problem, including surgery (see September 1994 treatment note), and eye surgery in August 1995.  Post-service records indicate the Veteran had right hallux valgus and hammertoe that was treated with a bunionectomy and arthroplasty 2nd digit of the right foot (see June 2009 VA treatment note), and the Veteran has testified that she experiences residuals of the eye surgery, including migraines.  The Board finds a remand is necessary to afford the Veteran VA examinations and to obtain medical opinions.

Additionally, all updated VA and private treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA and private treatment records.

All attempts to secure this evidence must be documented in the claims file.  If no further records are available, properly document a negative response in the file. 

If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  After any additional records have been located, afford the Veteran a VA examination for her right foot disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to her symptoms during service, and the progression and treatment of her claimed disorder. 

The examiner is requested to review all pertinent records associated with the claims file and note all current right foot diagnoses.

For each diagnosed right foot disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed right foot disorder is causally or etiologically related to service, to include the foot surgery and treatment during service.

For purposes of this examination, the examiner should consider the Veteran's statements regarding her symptoms during service to be credible. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of the claimed disorders and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  Afford the Veteran a VA examination for her residuals of eye surgery.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to her symptoms during service, and the progression and treatment of her claimed disorder. 

The examiner is requested to review all pertinent records associated with the claims file and note all current eye diagnoses.

For each diagnosed eye disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed eye disorder is causally or etiologically related to service, to include the surgery in August 1995.

For purposes of this examination, the examiner should consider the Veteran's statements regarding her symptoms during service to be credible. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of the claimed disorders and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Afford the Veteran a VA examination for her migraines.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner should obtain a description from the Veteran as to her symptoms during service, and the progression and treatment of her claimed disorder. 

The examiner is requested to review all pertinent records associated with the claims file.  The examiner should note whether the Veteran is diagnosed with migraines and/or any additional headache disorder.

For each diagnosed headache disorder, the examiner should offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the currently diagnosed headache disorder is causally or etiologically related to service OR is proximately due to or aggravated by the Veteran's residuals of eye surgery.

For purposes of this examination, the examiner should consider the Veteran's statements regarding her symptoms during service to be credible. 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  In doing so, the examiner must acknowledge symptoms experienced during and after discharge from service, and discuss lay and medical evidence of a continuity of symptomatology. 

In particular, review the lay statements as they relate to the development of the claimed disorders and provide information as to how the statements comport with generally accepted medical norms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  The Veteran is hereby notified that it is her responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of her case. 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


